Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in figure 1 the unlabeled rectangular boxes shown in the drawings should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the first information" and “the second information” on lines 2-3.  There is insufficient antecedent basis for these limitations in the claim. If the claim were amended to give it antecedent basis (for example by adding the corresponding limitations from claim 1) then the claim would be rejected similar to claim 7. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yeturu US 10,916,333.
Regarding claim 8, Yeturu discloses a model update support system (see col. 2 line 54-col. 3 line 7 which discloses methods and apparatus for analyzing and improving training data sets used for machine learning models  which uses active learning to identify subsets in the observation data and recommends to add the identified observations to a proposed training set, the overall effect being to reduce the effort and cost of labeling data and to reduce the resource usage and time needed for training the models) 

    PNG
    media_image1.png
    418
    455
    media_image1.png
    Greyscale




comprising a processor (see figure 1 and paragraph bridging cols. 5-6)

    PNG
    media_image2.png
    697
    906
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    271
    467
    media_image3.png
    Greyscale



, the processor receiving input of a plurality of data, the processor referring to a first model trained using a training data group, the training data group including a plurality of labeled data and including a plurality of labels respectively labeling the plurality of labeled data (col.1, lines 22-37, and col. 6 lines 10-38)

    PNG
    media_image4.png
    295
    460
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    552
    450
    media_image5.png
    Greyscale


, the processor acquiring a plurality of classification certainties by using the first model, the plurality of classification certainties respectively indicating surenesses of classifications of the plurality of data (col. 7 lines 23-45, classification scores are obtained for a large-set of ambiguously-labeled records with a classifier from the model, and similar scores falling within a range of .48-.52 are considered as potential candidates for disambiguation, this is used for the process seen in figure 7 described below to generate outputs)

    PNG
    media_image6.png
    437
    461
    media_image6.png
    Greyscale

, the processor extracting first data from the plurality of data based on the plurality of classification certainties, and extracting, from the plurality of classification certainties, a first classification certainty indicating a sureness of a classification of the first data (see above col. 7 lines 23-45 the classifications in the range of .48-.52 are considered as potential candidates for disambiguation), the processor calculating a plurality of similarities respectively indicating likenesses between the first data and the plurality of labeled data (the classification scores mentioned above are calculated and those within a threshold are selected for disambiguation), the processor being configured to output, based on the plurality of similarities, information relating to the first model (see figure 7, the processor can determine if there are adequate training images or inadequate training images and output the indication).

    PNG
    media_image7.png
    702
    544
    media_image7.png
    Greyscale
.
	Regarding claim 9, Yeturu discloses wherein the plurality of data includes second data not extracted by the processor, the plurality of classification certainties includes a second classification certainty indicating a sureness of a classification of the second data, and the first classification certainity is lower than the second classification certainty (col. 7 lines 23-45 copied above, only the classification scores which are in a certain range are considered for the disambiguation set).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yeturu US 10,916,333 in view of MacNamee et al. US 2007/0043722 (hereinafter “MacNamee”).
Regarding claim 1, Yeturu discloses a model update support system supporting an update of a first model trained using a training data group (see col. 2 line 54 – col. 3 line 7 copied above which discloses methods and apparatus for analyzing and improving training data sets used for machine learning models  which uses active learning to identify subsets in the observation data and recommends to add the identified observations to a proposed training set, the overall effect being to reduce the effort and cost of labeling data and to reduce the resource usage and time needed for training the models)

, the training data group including a plurality of labeled data and including a plurality of labels respectively labeling the plurality of labeled data (col.1, lines 22-37, and col. 6 lines 10-38, copied above), 

the system comprising: a processor (see figure 1 and paragraph bridging cols. 5-6 copied above)
configured to output first information 
, the first information indicating that the training of the first model is insufficient (see figure 7 copied above, col. 12 lines 17-44 the results of the comparison algorithm may indicate that coverage of one or more observation clusters or class is adequate or inadequate, wherein in the case of inadequate coverage more observations representative of the that class should be added to the proposed training set)




    PNG
    media_image8.png
    541
    451
    media_image8.png
    Greyscale

Yeturu does not explicitly disclose outputting second information (note this is optional in the claim language with the “or” thus does not need to be explicitly provided for) with the further limitation that the second information indicating that one of the plurality of labels is inappropriate.
MacNamee discloses a classification system for machine vision inspection (see paragraph 0001).

    PNG
    media_image9.png
    46
    420
    media_image9.png
    Greyscale

	Specifically MacNamee discloses a pollutant identification means for generating an indication that a case is polluted by mis-labeled reference samples and removing the reference samples from the other labeled classifiers to improve the overall classification of the classifier (see paragraphs 0006-0010).

    PNG
    media_image10.png
    279
    413
    media_image10.png
    Greyscale

	Yeturu and MacNamee are analogous art because they are from the same field of endeavor of improving a classification system. 
	Before the effective filing date of the application it would have been obvious to one of ordinary skill in the art to combine Yeturu and MacNamee to output an indication that one of the labels is inappropriate as taught by MacNamee. The motivation would be to strengthen the training by removing the inappropriate labels from the training classifiers resulting in better classification. 
	Regarding claim 2, Yeturu discloses wherein when outputting the first information, the processor outputs the first information, the first data, first labeled data included in the plurality of labeled data, and a first similarity indicating a likeness between the first data and the first labeled data (see col. 12 lines 17-44 and figure 7 discussed above).
	Regarding claim 3, Yeturu discloses wherein the first information includes: first detailed information indicating that training of the first model relating to the first data has not been performed; and second detailed information indicating that the training of the first model relating to the first data is insufficient, and the processor is configured to output one of the first detailed information or the second detailed information as the first information (see column 11 lines 15-36).  

    PNG
    media_image11.png
    400
    458
    media_image11.png
    Greyscale

Regarding claim 4,  the processor refers to a plurality of reference certainties for a plurality of similar data, the plurality of similar data including first similar data and being extracted from the plurality of labeled data, a maximum value of the plurality of similarities being obtained for the first similar data, the plurality of reference certainties being calculated using the first model and respectively indicating surenesses of classifications of the plurality of similar data, and the processor outputs the first information when at least one of a first condition or a second condition is satisfied, the first condition being when the maximum value of the plurality of similarities is less than a first threshold, the second condition being when an average value of the plurality of reference certainties is less than a second threshold or when a fluctuation of the plurality of reference certainties is a third threshold or more (see column 7 lines 23-45 copied above, having a classification score in the range .48-.52 [.52 is read as the maximum] the means and standard deviations of the Gaussians are used to identify a small subset).  
Regarding claim 5, MacNamee discloses  wherein when outputting the second information, the processor outputs the second information, one of the plurality of labels, second labeled data labeled with the one of the plurality of labels, and a second classification of the second labeled data inferred from the first model, and the second classification is different from the one of the plurality of labels (see paragraphs 0006-0010 wherein the pollutants are removed and the classifiers are the refined with a more enhanced classification by removing the outliers).  
Regarding claim 6,  the processor refers to a plurality of similar data and a plurality of classifications of the plurality of similar data, the plurality of similar data including first similar data and being extracted from the plurality of labeled data, a maximum value of the plurality of similarities being obtained for the first similar data, the plurality of classifications being inferred from the first model, the processor compares, for each of the plurality of similar data, the plurality of classifications and a part of the21 plurality of labels respectively labeling the plurality of similar data, and when one of the plurality of labels does not match one of the plurality of classifications, the processor outputs the one of the plurality of labels as the second labeled data and outputs the one of the plurality of classifications as the second classification (see paragraphs 0030-0034 of MacNamee).  

    PNG
    media_image12.png
    798
    419
    media_image12.png
    Greyscale

Regarding claim 7, Yeturu disclose: an outputter configured to output the first information or the second information (see figure 7); and an inputter configured to input an operation relating to the first information or the second information, when receiving the operation, the processor updates the first model based on the operation (see figure 1 above).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B STREGE/Primary Examiner, Art Unit 2669